Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to election filed on 08-23-2022. Applicant elects Group I(claims 1-7) and cancels claims 8-20 and claims 1-3, 5,  6 have amended and new claims 21-33 have been added. Claims 1-7 and 21-33 are pending.   
  
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-6 and 21-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terence (GB 2560045) in view of Wen et al. (US 2019/0166566).
  Consider claim 1, Terence teaches a method comprising: 
     receiving a first digital audio stream(see fig. 6(Sin); 
   detecting(see figs. 2a, 2b) a first peak amplitude in the first digital audio stream; 
   selecting(see fig. 3(301)) an output voltage of a converter so that the output voltage is a lowest output voltage from a set of  output voltages that is higher than the first peak amplitude plus a headroom voltage(see abstract); converting the first digital audio stream into an analog audio signal; and providing the analog audio signal to a speaker using a class-AB driver stage a delay time(see fig. 6(302)) after the output voltage of the converter settles, wherein the class-AB driver stage receives power from the converter(see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22); but          Terence does not explicitly teach a class-AB driver.
    However, Wen teaches converting the first digital audio stream into an analog audio signal(see fig. 1(120)); and providing the analog audio signal to a speaker using a class-AB driver(see fig. 1(130)) stage a delay time(see fig. 1(110)) after the output voltage of the converter settles, wherein the class-AB driver stage receives power from the converter(see figs. 1-3 and paragraphs[0012]-[0023]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Wen in to the teaching of Terence to provide an amplifier circuit, wherein the amplifier circuit includes a DAC, an output stage and a detector. In the operations of the amplifier circuit, the DAC is arranged for performing a digital-to-analog converting operation upon a digital input signal to generate an analog signal, the output stage is arranged for receiving the analog signal to generate an output signal, and the detector is arranged for detecting a characteristic of the input signal, and referring to the characteristic of the input signal to generate at least one control signal to adjust the output stage at a zero-crossing point of the output signal.
  Consider claims 2-4, Terence as modified by Wen teaches the method wherein the set comprises three output voltages (see figs. 1a-1c, 2a-2b, 3-7 and page1, line 4-page 36, line 22); and the method wherein a first output voltage of the set is substantially equal to a battery voltage received by the converter(see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22); and the method wherein the headroom voltage is 2 V or lower(see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22) 
      Consider claims 5 and 6, Terence as modified by Wen teaches the method further comprising: receiving a second digital audio stream; and detecting a second peak amplitude in the second digital audio stream, wherein selecting the output voltage of the converter comprises selecting the output voltage of the converter so that the output voltage is the lowest output voltage from the set that is higher than the first peak amplitude plus the headroom voltage and that is higher than the second peak amplitude plus the headroom voltage (see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22); and the method wherein selecting the output voltage of the converter comprises selecting the output voltage from the set using a 2-bit code (see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22) 
   Consider claims 21-23, Terence as modified by Wen teaches the method wherein the converter is a buck converter(see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22); and the method further comprising determining the delay time based on a settling time of the output voltage (see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22); and the method, further comprising inserting the delay time before converting the first digital audio stream into the analog audio signal to provide the analog audio signal to the speaker the delay time after the output voltage of the converter settles(see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22).  
     Consider claims 24-26, Terence as modified by Wen teaches the method wherein inserting the delay time comprises gating a clock (see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22); and the method wherein the class-AB driver stage receives power from the converter via an inductor(see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22 and discussion above claim 1); and the method wherein the inductor is coupled between a current path of a high-side transistor and a capacitor(see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22).   
    Consider claims 27 and 28, Terence as modified by Wen teaches the method  further comprising receiving a battery voltage from a battery, wherein a highest voltage of the set is the battery voltage(see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22); and  the method  wherein the set comprises 6 V and 9 V (see figs. 1a-1c, 2a-2b, 3-7 and page1, line 7-page 36, line 22).  

7.          Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Terence (GB 2560045) as modified by Wen et al. (US 2019/0166566).) as applied to claim 1 above, and further in view of Chung et al. (US 2008/0175420).
  Consider claim 7, Terence does not explicitly teach the method wherein selecting the output voltage comprises selecting the output voltage based on a look-up table (LUT) storing the set.
     However, Chung teaches the method wherein selecting the output voltage comprises selecting the output voltage based on a look-up table (LUT) storing the set(see figs. 3-8 and paragraphs[0016]-[0022]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Chung in to the teaching of Terence and Wen to provide the memory stores audio files and a voltage value-equalizer parameter look-up table. The detecting circuit detects a voltage of the speaker or the second dynamic contact of the switch and obtains a voltage value. The processor compares the voltage value with predetermined voltage values and obtains a comparison result, and reads corresponding equalizer parameters from the table according to the comparison result. The media player plays an audio files according to the equalizer parameters, thus to obtain audio effect optimization.

8.          Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Terence (GB 2560045) as modified by Wen et al. (US 2019/0166566).) as applied to claim 1 above, and further in view of Moritoki et al. (US 2019/0141446).
  Consider claim 29, Terence does not explicitly teach the method further comprising: converting the second digital audio stream into a second analog audio signal; providing the second analog audio signal to a second speaker using a second class-AB driver stage that receives power from the converter; and causing the second analog audio signal to be delayed by the delay time.
     However, Moritoki teaches the method further comprising: converting the second digital audio stream into a second analog audio signal; providing the second analog audio signal to a second speaker using a second class-AB driver stage that receives power from the converter; and causing the second analog audio signal to be delayed by the delay time (see figs. 1-5 and paragraphs[0032]-[0052]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Moritoki in to the teaching of Terence and Wen to provide an audio circuit drives a speaker. A DSP corrects an audio signal S1 according to the state of the speaker. An amplifier drives the speaker according to a corrected audio signal S3. 

                                              Election/Restrictions
9. Newly submitted claims 30-33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
   Restriction to one of the following inventions is required under 35 U.S.C. 121 :
     I. Claims 1-7, drawn to “receiving a first digital audio stream; detecting a first peak amplitude in the first digital audio stream; selecting an output voltage of a converter so that the output voltage is a lowest output voltage from a set of output voltages that is higher than the first peak amplitude plus a headroom voltage;
   converting the first digital audio stream into an analog audio signal; and 
   providing the analog audio signal to a speaker using a class-AB driver stage a delay time after the output voltage of the converter settles, wherein the class-AB driver stage receives power from the converter” is classified in HO4R 29/001.CPC. 
      Il. Claims 30 and 31, drawn to “receiving a first digital audio stream; detecting a first peak amplitude in the first digital audio stream; selecting an output voltage of a converter so that the output voltage is a lowest output voltage from a set of output voltages that is higher than the first peak amplitude plus a headroom voltage; converting the first digital audio stream into an analog audio signal; and 
   providing the analog audio signal to a speaker using a class-AB driver stage a delay time after the output voltage of the converter settles, wherein the class-AB driver stage receives power from the converter, wherein the set comprises three output voltages, and wherein a highest voltage of the set is a battery voltage” is classified in HO4R 25/00.CPC. 
      IIl. Claims 32 and 33, drawn to “receiving a first digital audio stream; detecting a first peak amplitude in the first digital audio stream; selecting an output voltage of a converter so that the output voltage is a lowest output voltage from a set of output voltages that is higher than the first peak amplitude plus a headroom voltage; converting the first digital audio stream into an analog audio signal; 
      providing the analog audio signal to a speaker using a class-AB driver stage a delay time after the output voltage of the converter settles, wherein the class-AB driver stage receives power from the converter; receiving a second digital audio stream; converting the second digital audio stream into a second analog audio signal; providing the second analog audio signal to a second speaker using a second class-AB driver stage that receives power from the converter; and causing the second analog audio signal to be delayed by the delay time” is classified in HO3G 3/3005.
        The inventions are distinct, each from the other. 
   Groups I, II and III are related subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, Group I, drawn to providing the analog audio signal to a speaker using a class-AB driver stage a delay time after the output voltage of the converter settles, wherein the class-AB driver stage receives power from the converter, as listed in Groups I; Group II drawn to providing the analog audio signal to a speaker using a class-AB driver stage a delay time after the output voltage of the converter settles, wherein the class-AB driver stage receives power from the converter, wherein the set comprises three output voltages, and wherein a highest voltage of the set is a battery voltage  and Group III draws to providing the analog audio signal to a speaker using a class-AB driver stage a delay time after the output voltage of the converter settles, wherein the class-AB driver stage receives power from the converter; receiving a second digital audio stream; converting the second digital audio stream into a second analog audio signal; providing the second analog audio signal to a second speaker using a second class-AB driver stage that receives power from the converter; and causing the second analog audio signal to be delayed by the delay time.
    Because these inventions are distinct for the reasons giving above and have acquired a separate status in the art as shown by their different classifications, restriction for examination purposes as indicated is proper.
    Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for
prosecution on the merits. Accordingly, claims 30-33 have been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.


                                                                 Conclusion
10.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Li et al. (US PAT. 11,018,644) and Orr (US 2018/0248525) are cited to show other related AUDIO AMPLIFIER WITH EMBEDDED BUCK CONTROLLER FOR CLASS-G APPLICATION
                                                
11.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao, Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 09-22-2022